Citation Nr: 1111257	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-00 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for radial nerve laceration, status post tendon transfer, right arm.

2.  Entitlement to service connection for degenerative joint disease of the right knee.

3.  Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to the claimed right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

During the course of the appeal, the Veteran relocated to Georgia in 2008 and the claims file was transferred to the custody of the RO in Atlanta, Georgia, which is now the agency of original jurisdiction.

In October 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  In December 2009, the Board remanded this case for further development.

The issue of entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to the claimed right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's preexisting radial nerve laceration, status post tendon transfer, right arm, was aggravated in service.

2.  There is sufficient evidence of a right knee in-service injury, a current disability, and competent and credible evidence of a continuity of symptomatology since service to support a finding that the current degenerative joint disease of the right knee had its onset in service. 


CONCLUSIONS OF LAW

1.  Radial nerve laceration, status post tendon transfer, right arm was aggravated during active service.  38 U.S.C.A. §§ 1111, 1131, 1154(a), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2010).

2.  Degenerative joint disease of the right knee was incurred during active service. 38 U.S.C.A. §§ 1111, 1131, 1154(a), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims for service connection for radial nerve laceration, status post tendon transfer, right arm and degenerative joint disease of the right knee are being granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) on these claims is moot.

Service Connection

The Veteran seeks service connection for radial nerve laceration, status post tendon transfer, right arm and degenerative joint disease of the right knee.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and convincing evidence demonstrates no permanent increase in disability during service, the presumption of aggravation in not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

The Veteran's November 1976 service enlistment examination report reveals abnormal upper extremity findings on physical examination.  The report also shows that the Veteran had undergone surgery for a tendon transfer of the right hand in March 1973.  Following an orthopedic consult in December 1976, the Veteran was determined to be fit for duty.  The Veteran's Report of Medical History, completed at the time of the enlistment examination, shows that he denied a bone, joint or other deformity.  He also denied having a painful or trick shoulder or elbow.

Service treatment records reflect a complaint of right knee pain in February 1977.  Slight crepitus and tenderness was present on observation; the clinical assessment was strain.  Clinical records dated in October 1977 and November 1977 show the Veteran was status post a radial nerve transplant in his right arm three years prior, with tendon transfer for radial nerve laceration.  These notes show the Veteran complained of fatigue, weakness and inability to fully position his arm while loading ordinance, as well as pain in his right elbow on full extension.  In November 1977, the Veteran was afforded a physical examination as part of a Medical Evaluation Board (MEB) proceeding.  The MEB physician diagnosed status post nerve laceration and opined that the Veteran was totally unfit for duty.  It was further noted that the status post radial nerve laceration (status post tendon transfers, right arm) existed prior to enlistment and was aggravated by service.  The Veteran's case was subsequently transferred to a Physical Evaluation Board (PEB).  In January 1978, the PEB determined that the status post nerve laceration (status post tendon transfers, right arm) existed prior to enlistment and was not aggravated by service.  

Post-service private treatment records dated between October 1996 and December 1996 show the Veteran sustained an acute industrial injury to his left knee in September 1995, specifically a twisting injury and direct blow injury.  The notes further indicate that as a result of chronically favoring the left knee, the Veteran began having problems with the right knee.  He initially underwent arthroscopic procedures on the left knee, but because of persistent problems on the right, he later underwent arthroscopic procedures on the right knee as well.  

Records from the Social Security Administration (SSA) show the Veteran was found to be disabled based on osteoarthritis and allied disorders.  In the administrative decision, it was noted that the Veteran had severe impairment from osteoarthritis of the bilateral knees.  The decision also noted that the Veteran injured his left knee in September 1995 and following the injury he had bilateral knee pain despite extensive conservative treatment, with the right knee generally worse than the left after surgery.

VA treatment records dated from October 1996 to January 2010 reflect complaints of right wrist pain, limitation of motion, and decreased strength with findings of right trigger finger, right wrist osteoarthritis, and carpal tunnel syndrome.  The records also show complaints of bilateral knee pain with findings of severe degenerative joint disease and osteoarthritis of the knees.  The Veteran underwent a total right knee replacement in June 2008. 

The Veteran submitted several statements from various friends and family members, nearly all of whom indicate that they had personally known the Veteran to have had problems with his knees since the early 1980's.  

In his October 2009 hearing testimony, the Veteran testified that his right arm was initially injured in 1973, when he slipped on a piece of glass from a windowpane and lacerated his radial nerve.  He acknowledged that surgery was performed so he would be able to open and close his hand.  He testified that he did not have any problems with his right arm until he reinjured it in service while playing basketball.  He contended that his pre-existing right arm disorder was aggravated beyond its natural progression during active service. 

The Veteran also testified that he injured his right knee twice during service.  He recalled that the first injury was during boot camp and he believes he was found to have a knee sprain.  He also reported that he later fell on both knees during a basketball game in service, after which he was placed on light duty for a couple of weeks.  He explained that pain was present after service, but it did not worsen to such a degree that it prompted him to seek medical treatment, until 1981.  He noted that he initially saw an orthopedist who told him that there was evidence of a previous injury that had never been addressed.  He also stated that he attempted to obtain these records but was informed that they were no longer available.  The Veteran further acknowledged that he sustained a work injury in 1995 and underwent bilateral knee arthroplasty in 1996.  However, he averred that prior to that injury he had already been having problems, and his right knee had continued to bother him since his injury in service.  

At a VA examination in July 2010, an examiner reviewed the claims file, solicited a history from the Veteran, and performed a clinical evaluation.  The examiner provided diagnoses of right knee degenerative joint disease and right radial nerve laceration.  The examiner opined that it was less likely as not that the current right knee condition is related to the right knee injury the Veteran sustained in service.  The rationale was that while there was evidence of a knee strain in service, there was no evidence of continuity of treatment, except by the Veteran's statement.  There also was evidence of a further injury over the years, and the Veteran's knee problems began to give him serious trouble in the early 1990's, about 12 years after he left the military.  The examiner further noted that the lay statements indicating that the Veteran had right knee problems since 1980 were confusing and did not support his claim for service connection since 1980 was after the Veteran left the military.

With respect to the claimed right upper arm disorder, the examiner noted that the Veteran complained of pain at the point of the olecranon, but there was no objective evidence of any pathology at this site.  The examiner also noted that x-rays of the right elbow were normal, without evidence of arthritis or any exostosis over the olecranon.  He opined that this right upper arm condition is a pre-existing condition and was not caused or aggravated by the Veteran's military career.  The examiner also opined that the Veteran's complaint of vague pain over his right wrist is likely associated with his pre-existing condition.  In an addendum, the examiner noted that x-rays of the right wrist were taken and showed minimal changes of degenerative joint disease.  He opined that the Veteran's current right wrist problem relates to the injury that he sustained prior to joining the military service, namely the radial nerve laceration as well as the tendon transfer utilized in the treatment of the radial nerve laceration.  Hence, his conclusions arrived at following the examination had not changed.

Radial nerve laceration, status post tendon transfer, right arm 

At the outset, the Board notes that treatment records reveal diagnoses of radial nerve laceration, status post tendon transfer, right arm.  Having established a current diagnosis, the Board now proceeds to determine whether this disability is associated with service.

The Board notes that the Veteran's 1976 enlistment examination noted abnormal upper extremity findings and indicated that the Veteran had undergone surgery for a tendon transfer of the right hand prior to service.  Therefore, there is clear and unmistakable evidence of a pre-existing right arm condition.  The Veteran readily acknowledges as much, as demonstrated by his written statements and hearing testimony.  As there is clear documentation of his pre-existing condition, there is no need to rebut the presumption of soundness.  The determinative issue is whether there was aggravation of this condition during service.

On the Veteran's Report of Medical History at induction, he reported that he did not suffer from a painful or trick elbow, or other joint deformity.  He did not report any current symptoms related to his radial nerve laceration with surgical tendon repair.  The Veteran is noted to have first complained of right arm fatigue, weakness, and pain in his right elbow on full extension a year later, in November 1977, at which time he was again noted to suffer from status post radial nerve laceration (status post tendon transfers, right arm) and was found to be unfit for duty.  Accordingly, there is evidence that his pre-existing condition of status post radial nerve laceration, status post tendon transfers, right arm increased in severity during service.  This evidence is consistent with the Veteran's current testimony that his preexisting status post radial nerve laceration was aggravated during the course of his service.  

The Veteran has reported a continuity of right arm symptoms of pain, weakness, and fatigue since discharge from service.  The Board finds that he is competent to provide information regarding his symptomatology, and his statements are also found to be credible on this particular fact.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence), see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  VA treatment records reflect complaints and treatment for right wrist and arm pain for many years.  In addition, a VA examiner has opined that the current right wrist degenerative joint disease is related to the injury sustained prior to service, namely the radial nerve laceration and tendon transfer utilized in the treatment of the laceration.  

In light of the evidence, the Board finds that the Veteran's preexisting disability of radial nerve laceration, status post tendon transfer, right arm underwent an increase in disability during service.  The VA examiner's opinion does not constitute clear and unmistakable evidence that such increase represented the natural progression of the disease, and there is no other opinion to that effect.  Therefore, the Board finds that the presumption of aggravation is not rebutted, and the claim should be granted.

Degenerative joint disease, right knee 

The evidence of record reveals a right knee injury in service, diagnosed as right knee strain, and a current diagnosis of degenerative joint disease of the right knee.  Having established an injury in service and a current disability, the remaining issue is whether the current right knee disability is related to the injury in military service.  The Board notes that there is evidence in favor of and against the claim in this regard.  

Evidence in favor of the claim includes the Veteran's credible testimony that he continued to experience right knee pain and related difficulties following the injury in service, and that his right knee continued to bother him prior to his industrial accident in 1995, but worsened thereafter.  The Board notes that the Veteran is competent to report that he continued to experience right knee pain and discomfort following his injury in service and after discharge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board finds his testimony credible, and notes that his account is further corroborated by the numerous statements from persons who attested to having personally observed the Veteran's difficulties with his knees after service and specifically since the 1980's which is many years prior to the industrial injury in 1995.  The Veteran's account is further corroborated by the private medical records which show that the industrial injury involved an acute injury to the left knee, with subsequent problems in the right knee attributed to him favoring the left leg.  Also, the right knee was noted to be more severe than the left.  These findings further supports the Veteran's argument that his right knee symptoms, which had continued since service were likely aggravated, and not caused by, the post-service industrial accident.

Evidence against the claim includes the July 2010 VA opinion that the current right knee degenerative joint disease is unrelated to the Veteran's military service.  To the extent that this opinion was based on the rationale that there was no evidence of a continuity of "treatment" after service, the Board notes that it is evidence of "symptoms, not treatment that is the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Otherwise, the opinion is competent and persuasive as to the question of nexus at issue in this case.

At any rate, the Board finds that evidence for and against the claim, as discussed above, places the issue at least in a state of relative equipoise.  Based on the evidence showing a right knee injury in service, with the Veteran's credible report of a continued right knee pain since that injury, witness statements attesting to the Veteran's difficulties with his knee after service and prior to a post-service industrial accident, the Board finds that any remaining reasonable doubt concerning the continuity of symptomatology should be resolved in favor of the Veteran.  Accordingly, service connection for right knee degenerative joint disease is granted.


ORDER

Service connection for radial nerve laceration, status post tendon transfer, right arm is granted.

Service connection for degenerative joint disease of the right knee is granted.


REMAND

The Veteran seeks service connection for degenerative joint disease of the left knee, which he contends is due to service or in the alternative, is secondary to his right knee disorder.  In July 2010, a VA examiner opined that it was less likely as not that the left knee disorder is related to service.  The two-part rationale was that there was no evidence of a left knee injury in service and the left knee did not begin to give the Veteran problems until the 1990s.  The Board finds that this opinion is inconsistent with the history provided by the Veteran during the examination and the evidence discussed by the examiner within the examination report.  For instance, the examiner noted that the Veteran reported injury to both knees in service with continuous knee problems ever since.  The examiner also stated that there were witness statements attesting to the Veteran's knee problems since the 1980s.  However, the rationale for the negative opinion is contrary to the competent lay statements.  

The VA examiner also opined that it was less likely as not that the left knee disorder is aggravated by the right knee disorder.  A rationale was not provided for this conclusion.  For these reasons, the Board finds that the VA examination is inadequate, but only with regard to the claimed left knee disorder.  When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Hence, a remand for a new examination and opinion based upon a thorough review of the evidentiary record, and with supporting rationale, is necessary.  Additionally, the Board has granted service connection for degenerative joint disease of the right knee by way of this decision.  Thus, this may have a bearing on the claimed etiological relationship between the right knee disorder and the left knee disorder.  

Finally, at the recent Travel Board hearing, the Veteran indicated that he was scheduled for a left knee, total knee replacement in December 2010.  The claims file currently contains VA treatment records current as of January 7, 2010.  As it appears that there may be additional VA outpatient treatment records, on remand the claims file should be updated accordingly.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should first request copies of any outstanding VA outpatient treatment records dated from January 8, 2010 to the present.  Any negative response should be in writing, and associated with the claims folder.

2.  Next, the AMC should send the Veteran's claims folder to the examiner who conducted the July 2010 VA joints examination (or if the examiner is no longer available, a suitable replacement) to request that he prepare an addendum to his report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  The examiner is requested to answer the following questions:

a. Is it at least as likely as not that the Veteran's left knee disorder is etiologically related to his period of active service?  

b. Is it at least as likely as not that the Veteran's left knee disorder is etiologically related to his right knee disorder?  

c. Or, it is at least as likely as not that the current left knee disorder was caused or aggravated (permanently worsened) as a result of his right knee disorder.  If the examiner finds that the left knee disorder is aggravated by the right knee disorder, the examiner should indicate the degree of disability due to the aggravation.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  In offering these impressions, the examiner must acknowledge and discuss the competent lay evidence regarding a continuity of symptoms since service.  

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


